Exhibit 10.1

UNITED BANKSHARES, INC.

2011 LONG-TERM INCENTIVE PLAN

OPTION AGREEMENT

THIS OPTION AGREEMENT, made as of                     (“Grant Date”) by and
between UNITED BANKSHARES, INC. (“United”) and
                    (“Participant”).

WHEREAS, the United Bankshares, Inc. 2011 Long-Term Incentive Plan (“the Plan”),
providing for awards of non-statutory stock options, was adopted by the Board of
Directors of United on February 28, 2011, and approved by its shareholders on
May 16, 2011; and

WHEREAS, the Plan provides that the United Bankshares, Inc. Compensation
Committee (“the Committee”) shall administer the Plan; and

WHEREAS, the Plan provides that the Committee may select any key employee of
United or of its subsidiaries or any non-employee Director of United to
participate in the Plan; and

WHEREAS, the Committee has selected Participant who meets the Plan’s eligibility
requirements to participate in the Plan and to be granted an option to purchase
the shares of stock described hereafter in accordance with the terms of this
Option Agreement and the Plan; and

WHEREAS, the Committee by resolution effective                         ,
authorized the Chairman to award stock options to deserving, eligible
participants and further authorized the Chairman, President or Executive Vice
President, and Secretary of the Company to execute this Option Agreement
evidencing the grant of such option.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows:

1.         Grant of Option. United hereby irrevocably grants to Participant, as
a matter of separate agreement and not in lieu of salary or any other
compensation for services, the right and option (“Option”) to purchase all or
any part of an aggregate of                 shares of authorized common stock of
United on the terms and conditions herein set forth. The term “common stock” as
used herein shall, except as otherwise indicated by the context, mean the $2.50
par value common stock of United authorized as of the date hereof. The options
awarded hereunder are not intended to qualify as incentive stock options (ISOs)
as defined in the Internal Revenue Code of 1986, as amended (“Code”).

2.         Option Price. The purchase price for each share of common stock
covered by the Option shall be $__.    per share, which amount represents the
fair market value of the stock on the Grant Date as determined as set forth in
the Plan and in good faith by the Committee.

 

73



--------------------------------------------------------------------------------

3.         Term. The term of the Option shall be for a period of ten (10) years
from the Grant Date unless the Option expires or is terminated at an earlier
time as hereinafter provided.

4.         Rights as Stockholders. Participant shall not have any of the rights
of a stockholder with respect to the shares of common stock covered by the
Option until such shares shall be issued upon the due exercise of the Option.

5.         Nonassignable and Nontransferable. Pursuant to the Plan, each Option,
and all rights thereunder, shall be nonassignable and nontransferable other than
by will or the laws of descent and distribution. With the exception hereafter
noted for disability, during Participant’s lifetime, an Option may only be
exercised by Participant. If Participant suffers total and permanent disability,
an Option may be exercised by Participant, if capable, or by Participant’s
committee, guardian, attorney-in-fact or other authorized person or entity.
After the death of Participant, an Option may be exercised by his or her
personal representative, legatee or heir, as the case may be.

6.         Exercisability of Option.

(a) Vesting Schedule. The Option shall become exercisable in accordance with the
following vesting schedule:

 

Years from

Grant of Option

   Percentage Vested 1    25% 2    50% 3    75% 4    100%

(b) Additional Conditions to Vesting. Except as otherwise provided in
Section 6(c) below, in order for options to vest, an optionee must be (i) in the
case of a Key Employee, an employee on the date the options are scheduled to
vest (as outlined in the preceding schedule) or in the case of a non-employee
Director, a member of the Board of Directors of United on the date the options
are scheduled to vest (as outlined in the preceding schedule).

(c) Accelerated Vesting. In the case of a Participant who is a Key Employee, in
the event of termination and separation from service as an employee of United or
its affiliates by Death, due to Disability (as defined in the Plan), due to
Normal Retirement (as defined in the Plan), or due to Change in Control (as
defined in the Plan,) vesting shall be accelerated and Participant shall be
permitted to exercise all options granted beginning on the date of such
termination and separation from service as an employee of United or its
subsidiaries by Death, due to Disability, due to Normal Retirement or due to
Change in Control. In the case of a Participant who is a non-employee Director
of United, in the event of termination and separation from service on the Board
of United due to Normal Separation (as defined in the Plan), upon Death, or due
to Change in Control (as defined in the Plan), vesting shall be accelerated and
such Participant shall be permitted to exercise all options granted beginning on
the date of such termination and separation from service on the Board of United
due to Normal Separation, upon Death, or due to Change in Control. Options that
have not been exercised (whether they are vested or not) at the time a Key
Employee is terminated For Cause (as defined in the Plan), or a non-employee
Director’s service is terminated For Cause (as defined in the Plan) will be
forfeited immediately.

 

74



--------------------------------------------------------------------------------

7.         Termination of Option. Except as provided otherwise herein, all
rights under the Option shall expire, to the extent not heretofore exercised,
ten years from the grant of this Option. In addition, all Options are subject to
Clawback, meaning cancellation, forfeiture, or recapture of the proceeds of any
Options, according to such terms and conditions as may be determined from time
to time by the Committee to comply with regulations issued by the Securities and
Exchange Commission.

8.         Employment Status of Employee. With respect to a Key Employee, except
as hereinafter provided with respect to Normal Retirement, termination due to
disability and termination due to death and subject to the termination of option
provisions in Section 7 above, and in Section 6 concerning termination For
Cause, each vested Option, to the extent it shall not have been exercised, shall
terminate upon three (3) months after the termination of employment of
Participant. In the event termination of employment is the result of the
optionee’s Normal Retirement (as defined in the Plan), Disability (as defined in
the Plan), each vested Option, to the extent it shall not have been exercised,
shall remain exercisable throughout its original term. With respect to
Participants who are Key Employees, and with respect to Participants who are
non-employee Directors, in the event of Death, each vested Option, to the extent
it shall not have been exercised, shall terminate one year after Participant’s
death, but in no event shall the option be exercisable beyond the award’s
original expiration date. Provided, however, that nothing in this section shall
operate to extend the term of the Option beyond the term stated in Section 3
hereof, subject to earlier termination of the option as provided in Sections 6
and 7 above, and this Section 8. Any option that is not vested at the time of,
in the case of a Participant who is a Key Employee, termination and separation
from service as an employee of United or its subsidiaries other than by Death,
due to Disability (as defined in the Plan), due to Normal Retirement (as defined
in the Plan), or due to Change in Control (as defined in the Plan,) will expire
and be forfeited commensurate with such termination of employment, as
applicable. Any option that is not vested at the time of, in the case of a
Participant who is a non-employee Director of United, termination and separation
from service on the Board of United other than due to Normal Separation (as
defined in the Plan), upon Death, or due to Change in Control (as defined in the
Plan), will expire and be forfeited commensurate with such termination of Board
service, as applicable.

9.         Change of Duties. In the case of a Key Employee, this Option shall
not be affected (i) by any change of duties or position (including transfer to
or from a subsidiary), so long as Participant continues to be an employee of
United or of any of its subsidiaries, or (ii) by a temporary leave of absence
that does not sever the employment relationship. For this purpose, a temporary
leave of absence for a period of less than three (3) months must be approved by
an officer of the Company [or in accordance with procedures applicable to
approved leaves under the Family and Medical Leave Act of 1993], and a temporary
leave of absence for a period of three (3) months or more must be approved by
the Committee or Board of Directors of United.

10.         Changes in Capital Structure. The number, kind, or class (or any
combination thereof) of shares of stock reserved under Section 4 of the Plan;
the grant limitations also defined in Section 4 of the Plan; the number, kind,
or class (or any combination thereof) of shares of stock subject to options; and
the exercise price of the options shall be adjusted by the Committee in an
equitable manner to reflect any change in the capitalization of United,
including, but not limited to, such changes as stock dividends or stock splits.

 

75



--------------------------------------------------------------------------------

11.         Exercise of Option. Subject to the terms and conditions of this
Option Agreement, the Option may be exercised by written notice to United
Bankshares, Inc. at United’s offices, which are presently at United Square,
Fifth & Avery Streets, Parkersburg, West Virginia 26101. Such notice shall state
the date of this Agreement, the election to exercise the Option, and the number
of shares in respect of which it is being exercised, and shall be signed by the
person or persons so exercising the Option. Such notice shall be accompanied by
payment of the full purchase price of the shares or by alternative means of
exercise as determined by the Committee. United shall issue and deliver a
certificate or certificates representing the shares as soon as practicable after
the notice is received. The certificate or certificates for the shares as to
which the Option shall have been so exercised shall be registered in the name of
the person or persons exercising the Option and shall be delivered to or upon
the written order of the person or persons exercising the Option. In the event
the Option is being exercised pursuant to Section 5 hereof by any person or
persons other than Participant, the notice shall be accompanied by appropriate
proof of the right of such person or persons to exercise the Option. All shares
issued as provided herein will be fully paid and non-assessable.

12.         Order of Exercise. Any vested option granted pursuant to this Plan
may be exercised in any order, at the discretion of Participant.

13.         Reservation of Shares. United shall at all times during the term of
the Option reserve a number of shares of common stock that will be sufficient to
satisfy the requirements of this Option Agreement, and will from time to time
use its best efforts to comply with all laws and regulations which, in the
opinion of counsel for United, shall be applicable thereto.

14.         Inclusion of Subsidiary and Successor Corporations. For purposes of
this Option Agreement, employment by a subsidiary corporation of United shall be
considered employment by United. As used in this paragraph, the term “subsidiary
corporation” shall mean any present or future subsidiary corporation of United
coming within the definition of “subsidiary corporation” contained in
Section 424(f) of the Internal Revenue Code of 1986, as amended, or any
successor section. This Option Agreement shall be binding upon any successor or
successors of United and reference herein to United, unless clearly
inapplicable, shall be deemed to include any such successor or successors of
United.

15.         Effect of Plan. The Option granted hereunder is granted pursuant to
the terms of and is in all respects limited and conditioned as provided in the
United Bankshares, Inc. 2011 Long-Term Incentive Plan, a copy of which is
attached to and made a part of this Option Agreement. In the event any conflict
exists between the terms and conditions of the Plan at the Grant Date and this
Option Agreement, the terms and conditions of the Plan shall prevail.

16.         Disclosure. Employee acknowledges receipt of a copy of the United
Bankshares, Inc. 2011 Long-Term Incentive Plan, and a copy of the most recent
United Bankshares, Inc. Annual Report.

17.         Construction. If any provision of this Option Agreement is held to
be illegal or void, such illegality or invalidity shall not affect the remaining
provisions of the Option Agreement, but shall be fully severable, and the Option
Agreement shall be construed and enforced as if the illegal or invalid

 

76



--------------------------------------------------------------------------------

provisions had never been inserted. For all purposes of the Option Agreement,
where the context permits, the singular shall include the plural, and the plural
shall include the singular. All decisions of the Committee upon questions
regarding the Option Agreement shall be conclusive and binding on all persons.
The headings of the paragraphs of this Option Agreement have been included for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms of provisions hereof.

18.         Governing Law. This Option Agreement shall be governed by, and
construed in accordance with, the laws of the State of West Virginia. Any
dispute, controversy or claim between United and Participant, any Beneficiary or
other person arising out of or relating to the Plan or this Agreement shall be
settled by arbitration conducted in the City of Charleston in accordance with
the Commercial Rules of the American Arbitration Association then in force and
West Virginia law within 30 days after written notice from one party to the
other requesting that the matter be submitted to arbitration. Arbitration must
be initiated by serving or mailing a written notice of the complaint to the
other party within one year (365 days) after the day the complaining party first
knew or should have known of the events giving rise to the complaint. Failure to
initiate arbitration within this time period will result in waiver of any right
to bring arbitration or any other legal action with respect to the Plan, or this
Agreement. The arbitration decision or award shall be binding and final upon the
parties. The arbitration award shall be in writing and shall set forth the basis
thereof. The existence, contents or results of any arbitration may not be
disclosed by a party or arbitrator without the prior written consent of both
parties. The parties shall abide by all awards rendered in such arbitration
proceedings, and all such awards may be enforced and executed upon in any court
having jurisdiction over the party against whom enforcement of such award is
sought. United shall reimburse Participant for all costs and expenses
(including, without limitation, reasonable attorneys’ fees, arbitration and
court costs and other related costs and expenses) the Participant reasonably
incurs as a result of any dispute or contest regarding the Plan, or this
Agreement and the parties’ rights and obligations hereunder if, and when, the
Participant prevails on at least one material claim; otherwise, each party shall
be responsible for its own costs and expenses.

19.         Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The parties hereto
confirm that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, United has caused this Option Agreement to be executed by
its officers thereunto duly authorized, and Participant has signed the same, all
as of the day and year first above written:

 

UNITED BANKSHARES, INC. By:      Its:   Chairman and CEO

 

[CORPORATE SEAL] ATTEST:      

 

  [SEAL]   PARTICIPANT

 

78